      Case 16-23384           Doc 44
                                Filed 12/23/19 Entered 12/23/19 17:03:52 Desc Main
                                  Document     Page 1 of 6
                          UNITED STATES BANKRUPTCY COURT
                    NORTHERN DISTRICT OF ILLINOIS (EASTERN DIVISION)

  IN RE:                                                 Case No.: 16-23384
                                                         Chapter: 13
            Chatchai Paungsombat                         Hearing Date: 01/07/2020

                                             Debtor      Judge Jack B. Schmetterer

                                             NOTICE OF MOTION

TO:    Tom Vaughn, Chapter 13 Trustee, 55 E. Monroe Street, Suite 3850, Chicago, IL 60603
        by electronic notice through ECF
       Chatchai Paungsombat, Debtor, 7557 N Waukegan, Niles, IL 60714
       Patcharin Sirirak, Co-Debtor, 7557 Waukegan Rd, Niles, IL 60714
       David H Cutler, Attorney for Debtor, 4131 Main St., Skokie, IL 60076
        by electronic notice through ECF

         PLEASE TAKE NOTICE that on 01/07/2020, at 10:00AM, or as soon thereafter as
  counsel may be heard, I shall appear before the Honorable Judge Jack B. Schmetterer,
  Bankruptcy Judge, in the courtroom usually occupied by him/her at the Everett McKinley
  Dirksen Building, 219 South Dearborn, Chicago, Illinois, room 682, or before any other
  Bankruptcy Judge who may be sitting in his/her place and stead, and shall then and there present
  this Motion of the undersigned, a copy of which is attached hereto and herewith served upon
  you, and shall pray for the entry of an Order in compliance therewith, at which time you may
  appear if you so desire.

                                             PROOF OF SERVICE

          The undersigned, an attorney, hereby certifies that I have served a copy of this Notice
  along with the attached Motion upon the parties listed above, as to the Trustee and Debtor's
  attorney via electronic notice on December 23, 2019 and as to the debtor and co-debtor by
  causing same to be mailed in a properly addressed envelope, postage prepaid, from 7140 Monroe
  Street, Willowbrook, IL 60527 before the hour of 5:00 PM on December 23, 2019.

                                                       /s/ Grant Simmons
                                                      Attorney for Movant

  Berton J. Maley ARDC#6209399
  Rachael A. Stokas ARDC#6276349
  Peter C. Bastianen ARDC#6244346
  Joel P. Fonferko ARDC#6276490
  Brenda Ann Likavec ARDC#6330036
  Karl V. Meyer ARDC#6220397
  Grant W. Simmons ARDC#6330446
  Codilis & Associates, P.C.
  15W030 North Frontage Road, Suite 100
  Burr Ridge, IL 60527
  (630) 794-5300
  14-16-09433
  NOTE: This law firm is a debt collector.
  Case 16-23384             Doc 44         Filed 12/23/19 Entered 12/23/19 17:03:52    Desc Main
                                             Document     Page 2 of 6


                                           CERTIFICATE OF SERVICE


        The undersigned, an attorney, hereby certifies that I have served a copy of this Notice
along with the attached Motion upon the parties listed below, as to the Trustee and Debtor's
attorney via electronic notice on December 23, 2019 and as to the debtor and co-debtor by
causing same to be mailed in a properly addressed envelope, postage prepaid, from 7140 Monroe
Street, Willowbrook, IL 60527 before the hour of 5:00 PM on December 23, 2019.
          Tom Vaughn, Chapter 13 Trustee, 55 E. Monroe Street, Suite 3850, Chicago, IL 60603
           by electronic notice through ECF
          Chatchai Paungsombat, Debtor, 7557 N Waukegan, Niles, IL 60714
          Patcharin Sirirak, Co-Debtor, 7557 Waukegan Rd, Niles, IL 60714
          David H Cutler, Attorney for Debtor, 4131 Main St., Skokie, IL 60076
           by electronic notice through ECF



                                                         /s/ Grant Simmons
                                                        Attorney for Movant

Berton J. Maley ARDC#6209399
Rachael A. Stokas ARDC#6276349
Peter C. Bastianen ARDC#6244346
Joel P. Fonferko ARDC#6276490
Brenda Ann Likavec ARDC#6330036
Karl V. Meyer ARDC#6220397
Grant W. Simmons ARDC#6330446
Codilis & Associates, P.C.
15W030 North Frontage Road, Suite 100
Burr Ridge, IL 60527
(630) 794-5300
14-16-09433
NOTE: This law firm is a debt collector.
  Case 16-23384       Doc 44     Filed 12/23/19 Entered 12/23/19 17:03:52           Desc Main
                                   Document     Page 3 of 6


                    UNITED STATES BANKRUPTCY COURT
              NORTHERN DISTRICT OF ILLINOIS (EASTERN DIVISION)

IN RE:                                               Case No.: 16-23384
                                                     Chapter: 13
        Chatchai Paungsombat                         Hearing Date: 01/07/2020

                                      Debtor         Judge Jack B. Schmetterer




  MOTION FOR RELIEF FROM THE AUTOMATIC STAY AND CO-DEBTOR STAY



       NOW COMES HSBC Bank USA, National Association, as Trustee for Fremont Home
Loan Trust 2006-C, Mortgage-Backed Certificates, Series 2006-C, (hereinafter “Movant”), by
and through its attorneys, Codilis & Associates, P.C., and moves this Honorable Court pursuant
to 11 U.S.C. §362(d) and §1301(c) for an Order granting Movant relief from the automatic stay
and co-debtor stay, and in support thereof states as follows:


       1.      This Court has jurisdiction pursuant to 28 U.S.C. §1334 and Internal Operating
Procedure 15(a) of the United States District Court for the Northern District of Illinois, Eastern
Division;


       2.      The Debtor is indebted to Movant for which the Movant claims a valid security
interest in the property commonly known as 7557 Waukegan Rd, Niles, IL 60714;


       3.      Enforcement of this security interest has been stayed automatically by operation
of 11 U.S.C. §362 of the Bankruptcy Code upon Debtor filing of this petition on 7/21/16;


       4.      The Chapter 13 plan herein provides for the cure of the default of said mortgage
and maintenance of current payments during the pendency of the proceeding;


       5.      Pursuant to the plan, the Debtor is to disburse the current monthly mortgage
payments directly to Movant beginning with the first payment due after the filing of the Chapter
13 Bankruptcy (subject to periodic adjustment due to change in escrow);
  Case 16-23384       Doc 44    Filed 12/23/19 Entered 12/23/19 17:03:52             Desc Main
                                  Document     Page 4 of 6


       6.      Movant is entitled to relief from the automatic stay under 11 U.S.C. Section
362(d) for the following reasons:

               a)   As of 11/07/2019, the Debtor is past due for the 5/1/19 post-petition
                    payment, and all amounts coming due since that date. Any payments
                    received after this date may not be reflected in this default;

               b)   As of 11/07/2019, the total post-petition default through and including
                    11/1/19, is $10,705.43, which includes a suspense credit of $41.18. Any
                    payments received after this date may not be reflected in this default. This
                    amount includes plus post-petition attorney fees in the amount of $1,000.00;

               c)   On 12/01/2019, the default will increase to $12,054.36 and will continue to
                    increase as additional amounts become due;


       7.      Further, Debtor is currently in default to the Trustee in the amount of $1,065.00,
or approximately 3 months in Trustee payments;


       8.      Said failure to make post-petition mortgage payments is sufficient grounds for
relief from the automatic stay for cause pursuant to 11 U.S.C. Section 362(d)(1);


       9.      PHH Mortgage Corporation services the underlying mortgage loan and note for
the property referenced in this Motion for Relief for HSBC Bank USA, National Association, as
Trustee for Fremont Home Loan Trust 2006-C, Mortgage-Backed Certificates, Series 2006-C
(the noteholder) and is entitled to proceed accordingly. Should the Automatic Stay be lifted
and/or set aside by Order of this Court or if this case is dismissed or if the debtor obtains a
discharge and a foreclosure action is commenced or recommenced, said foreclosure action will
be conducted in the name of HSBC Bank USA, National Association, as Trustee for Fremont
Home Loan Trust 2006-C, Mortgage-Backed Certificates, Series 2006-C (the noteholder).
HSBC Bank USA, National Association, as Trustee for Fremont Home Loan Trust 2006-C,
Mortgage-Backed Certificates, Series 2006-C (the noteholder) has the right to foreclose because:
Noteholder is the original mortgagee or beneficiary or assignee of the security instrument for the
referenced loan. Noteholder directly or through an agent has possession of the promissory note
and the promissory note is either made payable to Noteholder or has been duly endorsed;
  Case 16-23384       Doc 44     Filed 12/23/19 Entered 12/23/19 17:03:52          Desc Main
                                   Document     Page 5 of 6


       10.     That the subject mortgage is co-signed by Patcharin Sirirak and that to the extent
that the co-debtor stay of 11 U.S.C. §1301 applies to real estate loans, it applies to Patcharin
Sirirak and grounds exist for relief therefrom under 11 U.S.C. §1301(c)(1) as the co-debtor
received an ownership interest in the house and under 11 U.S.C. §1301(c)(3) if the automatic
stay is modified therein;


       11.     Movant has incurred attorney fees and/or costs in connection with this bankruptcy
proceeding that may be included in the calculation of any default figures quoted herein,
including:
                   $400.00     for Plan Review
                   $500.00     for Objection to Plan Confirmation
                   $100.00     for Post-Petition Fee Notice
                   $850.00     for Preparation of Notice and Motion for Relief from the
                               Automatic Stay, and prosecution of same
                   $181.00     for Court filing fee


       12.     This Court has authority to order that Rule 4001(a)(3) is not applicable to the
order entered in granting this motion, and Movant requests this Court so order.
  Case 16-23384       Doc 44    Filed 12/23/19 Entered 12/23/19 17:03:52                   Desc Main
                                  Document     Page 6 of 6


       WHEREFORE, HSBC Bank USA, National Association, as Trustee for Fremont Home
Loan Trust 2006-C, Mortgage-Backed Certificates, Series 2006-C prays this Court enter an
Order pursuant to 11 U.S.C. Section 362(d) and Section 1301(c) modifying the automatic stay
and co-debtor stay as to Movant, allowing the fees and costs described herein to be added to the
indebtedness pursuant to the terms of the note and mortgage, and for such other and further relief
as this Court may deem just and proper.

       Dated this December 23, 2019.
                                                        Respectfully Submitted,

                                                        Codilis & Associates, P.C.


                                                        By: /s/ Grant Simmons

                                                        Berton J. Maley ARDC#6209399
                                                        Rachael A. Stokas ARDC#6276349
                                                        Peter C. Bastianen ARDC#6244346
                                                        Joel P. Fonferko ARDC#6276490
                                                        Brenda Ann Likavec ARDC#6330036
                                                        Karl V. Meyer ARDC#6220397
                                                        Grant W. Simmons ARDC#6330446
                                                        Codilis & Associates, P.C.
                                                        15W030 North Frontage Road, Suite 100
                                                        Burr Ridge, IL 60527
                                                        (630) 794-5300
                                                        14-16-09433
                                                        NOTE: This law firm is a debt collector.
